Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator Heartland Financial USA, Inc. 2006 Employee Stock Purchase Plan: We consent to the incorporation by reference in the registration statement No. 333-125089 on Form S-8 of Heartland Financial USA, Inc. of our report dated May 31, 2007, relating to the statements of financial condition of the Heartland Financial USA, Inc. 2006 Employee Stock Purchase Plan as of December 31, 2006 and 2005, and the related statements of income and changes in plan equity for each of the years in the three-year period ended December 31, 2006, which report appears in the December 31, 2006 Annual Report on Form 11-K of Heartland Financial USA, Inc. 2006 Employee Stock Purchase Plan. /s/ KPMG LLP Des Moines, Iowa June 26, 2007
